DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication field on 01/14/2022.
Claims 1-20 are pending in this action.
This action is final.
Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.



only difference is that the claims in the examined application are broader than the claims in the patent. This is a case of a narrow claim anticipating on a broader claim. Consider the following.
Claims 1-20 of this application are directed to the same invention as that of claims 1-20 of commonly assign Patent 10,869,187 B1. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
Claim 1 in the patent anticipates on claim 1 in the examined application, except claim 1 in the examined application is broader than claim 1 in the patent.
Claim 2 in the patent anticipates on claim 2 in the examined application.
Claim 3 in the patent anticipates on claim 3 in the examined application.
Claim 4 in the patent anticipates on claim 4 in the examined application.
Claim 5 in the patent anticipates on claim 5 in the examined application.
Claim 6 in the patent anticipates on claim 6 in the examined application.
Claim 7 in the patent anticipates on claim 7 in the examined application.
Claim 8 in the patent anticipates on claim 8 in the examined application.

Claim 10 in the patent anticipates on claim 10 in the examined application.
Claim 11 in the patent anticipates on claim 11 in the examined application, except claim 11 in the examined application is broader than claim 11 in the patent.
Claim 12 in the patent anticipates on claim 12 in the examined application.
Claim 13 in the patent anticipates on claim 13 in the examined application.
Claim 14 in the patent anticipates on claim 14 in the examined application.
Claim 15 in the patent anticipates on claim 15 in the examined application.
Claim 16 in the patent anticipates on claim 16 in the examined application.
Claim 17 in the patent anticipates on claim 17 in the examined application.
Claim 18 in the patent anticipates on claim 18 in the examined application.
Claim 19 in the patent anticipates on claim 19 in the examined application. 
Claim 20 in the patent anticipates on claim 20 in the examined application, except claim 20 in the examined application is broader than claim 20 in the patent.

Response to Arguments

Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. The argument attempts to overcome the double patenting rejection provided hereinabove. But, the argument has not been found convincing or persuasive. Consider the following.
Argument: applicant asserts --- For example, representative claim 1 of the 187 patent recites, inter alia, generating a mapping corresponding to the machine learning model, 
Response: examiner respectfully disagrees with the argument on the basis of the following. Note, only claim 1 is discussed as a representative claim and as instructed by the argument. Furthermore, only the limitation being argued is considered.
A. 	the limitation being argued n claim 1 recites; 
	generating a machine learning mapping; analyzing, using the generated machine learning mapping, a portion of the mobility data to produce an output corresponding to the portion of the mobility data. (emphasis added). Here, only the term “configured” is missing. But, analyzing, using the generated machine learning mapping, a portion of the mobility data to produce an output corresponding to the portion of the mobility data, 
indicates that the machine learning mapping is configured to perform such a function/process. Thus, it cannot be said, that is not “considered to analyze a portion of the mobility data” as argued by applicant.
B. 	claim 1 of   US 10869187 B1, recite:
machine learning model, wherein the generated mapping is configured to analyze a portion of the mobility data, and wherein the generated mapping is configured to produce an output corresponding to the portion of the mobility data.
	Here, one can see that claim 1 of the patent includes the term model to machine learning, thereby providing --- a machine learning model. The term “model” is absent from the pending claim 1. But, this difference makes the pending claim 1 broader that the patented claim 1. In general, the narrow claim 1 of the patent contains all the limitation of the pending claim 1. Thus, the pending claim 1 infringes the patented claim 1.  Differently stated, pending claim 1 is not a different invention, but a broader version of patented claim 1. For these reasons, examiner has not found applicant’s argument convincing nor effective.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        2/23/2022